 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of March ___,
2012, by and between MEDL Mobile Holdings, Inc., a Nevada corporation (the
“Company”), and the subscribers set forth on the signature pages affixed hereto
(each a “Subscriber” and collectively, the “Subscribers”).
 
WHEREAS:
 
A.           The Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);
 
B.            The Company is offering Units (the “Units”), each Unit comprised
of (i) three (3) shares of its common stock, $0.001 par value per share (the
“Common Stock” and, the shares of Common Stock offered herein, being sometimes
referred to herein as the “Common Shares”) and (ii) a warrant in the form
attached hereto as Exhibit A (the “Warrants ”), to purchase one (1) share of
Common Stock at an exercise price of $0.90 per share (the “Warrant Shares”), at
a purchase price of $1.50 per Unit (as may be adjusted herein after the date of
this Agreement, the “Per Unit Purchase Price”).  The Common Shares, the Warrants
and the Warrant Shares are collectively referred to herein as the “Securities.”
The issuance and sale of the Common Shares and the Warrants is referred to
herein as the “Offering”;
 
C.           The offer and sale of the Units is being made directly by the
Company to the Subscriber and the Subscriber agrees to purchase for a purchase
price of $1,500,000, 1,000,000 Units comprised of 3,000,000 Common Shares and
Warrants to purchase 1,000,000 Warrant Shares; and
 
D.           The aggregate proceeds of the sale of the Common Shares and the
Warrants comprising the Units contemplated hereby shall be held in escrow by
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the
“Escrow Agent”) pursuant to the terms of an Escrow Agreement to be executed by
the parties substantially in the form attached hereto as Exhibit B (the “Escrow
Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.           Closing.  The closing of the purchase and sale of the Shares and
Warrants comprising the Units hereunder (the “Closing”) shall occur remotely via
the exchange of documents and signatures at 10:00 a.m., New York time, on the
first business day on which the Escrow Agent releases the funds received from
one or more Subscribers to the Company and releases the Escrow Items (as defined
in the Escrow Agreement) to the parties in accordance with the provisions of the
Escrow Agreement and on which the conditions to the Closing set forth in
Sections 2 below are satisfied or mutually waived (or such later date as is
mutually agreed to by the Company and each Subscriber). The date of Closing
shall be referred to as the “Closing Date”.
 
2.           Closing Conditions. The Closing hereunder is subject to the
following conditions being met:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)         the number of Shares and Warrants comprising the Units purchased by
the Subscribers at the Closing is not less than 3,000,000 Shares and Warrants to
purchase 1,000,000 Warrant Shares;
 
(b)         each Subscriber’s representations and warranties being accurate and
true in all material respects as of the Closing Date (unless as of a specific
date therein in which case they shall be accurate and true as of such date);
 
(c)         the performance in all material respects of all obligations,
covenants and agreements of each Subscriber and the Company that are required to
be performed at or prior to the Closing Date;
 
(d)         the Company shall have delivered to the Escrow Agent on or prior to
the Closing Date (i) a legal opinion of the Company’s counsel substantially in
the form of Exhibit C attached hereto, (ii) a certificate from an authorized
officer attesting that all of the Company’s representation and warranties herein
are accurate and true in all material respects as of the Closing Date (unless as
of a specific date therein in which case they shall be accurate and true as of
such date), and (iii) original Common Shares and Warrants;
 
(e)         each Subscriber shall have delivered to the Escrow Agent on or prior
to the Closing Date such Subscriber’s executed signature page to the Escrow
Agreement; and
 
(f)         each Subscriber shall have delivered, or caused to be delivered on
or prior to the Closing Date, such Subscriber’s aggregate purchase price for the
number of Common Shares and Warrants comprising the Units being purchased
hereunder (the “Purchase Price”) to the Company, by wire transfer of immediately
available funds, to an account designated by the Escrow Agent.
 
3.           Issuance of Common Shares and Warrants.  On the Closing Date and
against receipt of the Purchase Price payable pursuant to Section 2(f), from
each Subscriber (which each Subscriber agrees to pay subject to the Company’s
satisfaction of the conditions set forth in Section 2(b) through (d)) the
Company shall deliver, or cause to be delivered, to each such Subscriber, a
stock certificate of the Company certifying that such Subscriber is the holder
of record of the number of shares of Common Stock equal to the number of “Common
Shares” set forth opposite such Subscriber’s name on the signature pages hereto
and an original Warrant (in the form of the Warrants) representing the right to
acquire the number of “Warrant Shares” set forth opposite such Subscriber’s name
on the signature pages hereto.
 
4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby severally and not jointly represents and warrants to and agrees with the
Company as of the date hereof and as of the Closing Date in which such
Subscriber purchases Securities hereunder that:
 
(a)           Organization and Standing of the Subscriber. Such Subscriber, if
an entity, is a corporation, partnership or other entity duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.
 
(b)           Authorization and Power. Such Subscriber has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to perform under the other Transaction Documents as defined in Section 5(c),
and to purchase the Securities being sold to such Subscriber hereunder and
thereunder. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents by such Subscriber and the
consummation by such Subscriber of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate, partnership or
similar action on the part of such Subscriber and no further consent or
authorization is required. This Agreement has been duly authorized, executed and
delivered. This Agreement will be, valid and binding obligation of such
Subscriber, enforceable against such Subscriber in accordance with the terms
thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Subscriber of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Subscriber’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Subscriber is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Subscriber or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Subscriber). Such
Subscriber is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.
 
(d)           Information on Company. Such Subscriber has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission during the period from the date that is two years
preceding the date hereof through the tenth business day preceding the Closing
Date in which such Subscriber purchases Securities hereunder, including but not
limited to the Risk Factor section of the Company’s Current Report on Form 8-K
filed with the Commission on June 30, 2011 (hereinafter referred to collectively
as the “Reports”).  Subscribers are not deemed to have any knowledge of any
information not included in the Reports unless such information is delivered in
the manner described in the next sentence.  In addition, such Subscriber may
have received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Subscriber has
requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Subscriber deems material in deciding on the
advisability of investing in the Securities.  Such Subscriber was afforded (i)
the opportunity to ask such questions as such Subscriber deemed necessary of,
and to receive answers from, representatives of the Company concerning the
merits and risks of acquiring the Securities; (ii) the right of access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Subscriber to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.
 
(e)           Information on Subscriber. Such Subscriber is, and will be at the
time of any exercise of the Warrants, an “accredited investor,” as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
Such Subscriber has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit D (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Subscriber is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Subscriber has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Subscriber to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Purchase of Securities. On the Closing Date, such Subscriber will
purchase the Securities for such Subscriber’s own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 
(g)           Compliance with Securities Act; Reliance on Exemptions. Such
Subscriber understands and agrees that the Securities have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act,
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Such Subscriber understands and agrees
that the Securities are being offered and sold to such Subscriber in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities.
 
(h)           Communication of Offer. Such Subscriber is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement (“General
Solicitation”).
 
(i)           Restricted Securities. Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is available.
Notwithstanding anything to the contrary contained in this Agreement, such
Subscriber may transfer (without restriction and without the need for an opinion
of counsel) the Securities to its Affiliates (as defined below) provided that
each such Affiliate is an “accredited investor” under Regulation D and such
Affiliate agrees to be bound by the terms and conditions of this Agreement. For
the purposes of this Agreement, an “Affiliate” of any Person means any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with such Person. Affiliate includes each Subsidiary of
the Company.  For the purposes of this Agreement, a “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind. For purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
(j)           No Governmental Review. Such Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the Offering.
 
 
4

--------------------------------------------------------------------------------

 
 
(k)           Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that as of the date hereof and as of
the Closing Date:
 
(a)           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association, joint venture, or other entity that
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity. As of the Closing Date, all
of the Company’s Subsidiaries and the Company’s other ownership interests
therein are set forth on Schedule 5(a).  The Company represents that it owns all
of the equity of the Subsidiaries and rights to receive equity of the
Subsidiaries set forth on Schedule 5(a), free and clear of all liens,
encumbrances and claims, except as set forth on Schedule 5(a).  No person or
entity other than the Company has the right to receive any equity interest in
the Subsidiaries.  Except as set forth on Schedule 5(a), the Company further
represents that neither the Company nor the Subsidiaries have been known by any
other names for the five (5) years preceding the date of this Agreement.
 
(b)           Outstanding Stock. All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability. This Agreement, the Common Shares,
Warrants, the Escrow Agreement and any other agreements delivered or required to
be delivered together with or pursuant to this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.   The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company or any Subsidiary as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company (as the same may be amended
only to extend the expiration of the term of the plan) is described on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no preemptive rights,
rights of first refusal, rights of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 
(e)           Consents. No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, any Subsidiary, or any of its Affiliates, any Principal Market as
defined in Section 9(d), or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.  The
Transaction Documents and the Company’s performance of its obligations
thereunder have been approved by the Company’s board of directors in accordance
with the Company’s certificate of incorporation and applicable law.  Any such
qualifications and filings will, in the case of qualifications, be effective
upon Closing and will, in the case of filings, be made within the time
prescribed by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under the Transaction Documents by the Company, will:
 
(a)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or
 
(b)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or
 
(c)           except as set forth on Schedule 5(d), result in the activation of
any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
 
6

--------------------------------------------------------------------------------

 

 
(g)           The Securities. The Securities upon issuance in accordance with
the terms of the Transaction Documents:
 
(a)           will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the 1933 Act
and any applicable state securities laws and as provided in the Transaction
Documents;
 
(b)           will be duly and validly issued, fully paid and non-assessable;
 
(c)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(d)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(e)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
(h)           Litigation. There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates which litigation if adversely determined would
have a Material Adverse Effect.
 
(i)           No Undisclosed Events or Circumstances.  Since September 30, 2011,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(j)           Solvency.   Based on the financial condition of the Company and
assuming receipt in full of all of the proceeds of the sale of the Securities,
immediately following the Closing, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted, including its capital needs
taking into account the particular capital requirements of the business as now
conducted by the Company, and projected capital requirements and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
 
7

--------------------------------------------------------------------------------

 
 
(k)           No Market Manipulation. The Company and its Affiliates have not
taken directly or indirectly, any action designed to, or that would reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.
 
(l)           Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
September 30, 2011, and except as disclosed in the Reports or modified in the
Reports and Other Written Information or in the Disclosure Schedules hereto,
other than the sale of Securities hereunder, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs.
Without giving effect to the sale of any Securities hereunder, the Reports and
Other Written Information including the financial statements included therein do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
taken as a whole, not misleading in light of the circumstances and when
made.  The financial statements of the Company included in the Reports comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(m)           Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge, not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.
 
(n)           No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the OTCBB as defined in Section 5(v);  no prior
offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder; and neither
the Company nor any of its Affiliates will take any action or suffer any
inaction or conduct any offering other than the transactions contemplated hereby
that would be integrated with the offer or issuance of the Securities or that
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder.
 
(o)           No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any Person acting on its or their behalf, has
engaged in any form of General Solicitation in connection with the offer or sale
of the Securities hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(p)           No Undisclosed Liabilities. Except as disclosed on Schedule 5(p),
the Company has no liabilities or obligations which are material, individually
or in the aggregate, except (i) to the extent disclosed in the Reports or the
Other Written Information or (ii) incurred in the ordinary course of the Company
businesses since September 30, 2011 and which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
(q)           Dilution. The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The Company’s Board of Directors has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company or parties entitled to
receive equity of the Company.
 
(r)           No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
presently employed by the Company, or to the knowledge of the Company previously
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date.
 
(s)           Investment Company. Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
(t)           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(u)           Reporting Company/Shell Company. The Company is a publicly-held
company that files periodic and other reports pursuant to Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports required to
be filed thereunder with the Commission during the preceding twelve months. As
of the Closing Date, the Company is not and except as set forth on Schedule 5(u)
was not a “shell company” nor a “former shell company” as those terms are
employed in Rule 144 promulgated by the Commission pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time (“Rule 144”).
 
(v)           Listing. The Common Stock is quoted on the OTC Bulletin Board
(“OTCBB”) under the symbol MEDL. The Company has not received any written notice
that the Common Stock is not eligible nor will become ineligible for quotation
on the OTCBB nor that the Common Stock does not meet all requirements for the
continuation of such quotation and the Company satisfies all the requirements on
issuers for the continued quotation of its Common Stock on the OTCBB.
 
 
9

--------------------------------------------------------------------------------

 
 
(w)           DTC Status. The Company’s transfer agent (the “Transfer Agent”) is
a participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Transfer Agent is set forth on Schedule 5(w) hereto.
 
(x)           Intellectual Property.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as necessary or required for use
in connection with its business (collectively, the “Intellectual Property” and
the rights to use the Intellectual Property, the “Intellectual Property
Rights”).  The Company has not received a notice (written or otherwise) that any
of the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  The Company has not received a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their material Intellectual
Property.
 
(y)           Anti-Takeover Provisions.  The Company and its Board of Directors
will have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its jurisdiction of incorporation that
are or could become applicable to the Subscribers as a result of the Subscribers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Subscribers’ ownership of the
Securities.
 
(z)           Title to Assets.  The Company has good and marketable title to all
of its real and personal property reflected in the Reports, free and clear of
any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that, individually or in the aggregate, do not
cause and are not reasonably likely to cause a Material Adverse Effect. All
leases of the Company are valid and subsisting and in full force and effect.
 
(aa)           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(bb)           Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service (the “IRS”). The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any completed tax period, nor of any basis for any such assessment,
adjustment or contingency.
 
 
10

--------------------------------------------------------------------------------

 
 
(cc)           Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of their assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company. The Company maintains a
system of internal accounting controls sufficient, in the judgment of the
Company, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences. The Company has established
disclosure controls and procedures (as defined in 1934 Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company is made known to the
certifying officers by others within those entities.
 
(dd)           Material Agreements. The Company is not a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-1 (collectively, “Material
Agreements”) if the Company was registering securities under the 1933 Act that
has not been filed with the Commission. The Company has in all material respects
performed all the obligations required to be performed by them to date under the
foregoing agreements, has received no notice of default and is not in default
under any Material Agreement now in effect, the result of which could cause a
Material Adverse Effect. No written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Company limits or shall limit
the payment of dividends on the Common Stock.
 
(ee)           Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company or any Affiliate.
 
(ff)           Sarbanes-Oxley Act. The Company is in material compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder that are effective,
and intends to comply with other applicable provisions of the Sarbanes-Oxley Act
and the rules and regulations promulgated thereunder upon the effectiveness of
such provisions.
 
(gg)           Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent in the businesses in which the Company is engaged. To the Company’s
knowledge, such insurance contracts and policies are valid and in full force and
effect.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(hh)           Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.
 
(ii)           Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.
 
 
11

--------------------------------------------------------------------------------

 
 
(jj)           Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its Subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
(kk)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (d), (f), (h), (i), (j),
(l), (m), (p), (r), (t), (x), (z), (aa), (bb), (cc), (dd), (ee), (ff), (gg),
(hh) and (jj) of this Agreement, as same relate or could be applicable to each
Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all covenants and undertakings described in
Section 8 shall relate, apply and refer to the Company and Subsidiaries and
their predecessors and successors.
 
(ll)           Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers in writing prior to the Closing Date, shall be true and correct in
all material respects as of the Closing Date; provided, that, if such
representation or warranty is made as of a different date, in which case such
representation or warranty shall be true as of such date.
 
(mm)           Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
6.           Regulation D Offering/Legal Opinion. The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder. On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and the other matters set forth on Exhibit C hereto.
The Company will provide, at the Company’s expense, to the Subscribers, such
other legal opinions, if any, as are reasonably necessary and customary for the
issuance and resale of the Warrant Shares under Rule 144.
 
 
12

--------------------------------------------------------------------------------

 
 
7.           Injunction Restraining Exercise of Warrant. In the event a
Subscriber shall elect to exercise a Warrant or part thereof, the Company may
not refuse exercise based on any claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, a non-appealable injunction from a
court made on notice to such Subscriber, restraining and or enjoining exercise
of all or part of such Warrant has been sought and obtained by the Company or
the Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the aggregate purchase price of the Warrant Shares which are
sought to be subject to the injunction, which bond shall remain in effect until
the completion of arbitration/litigation of the dispute and the proceeds of
which shall be payable to such Subscriber to the extent the judgment or decision
is in Subscriber’s favor.
 
8.           Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:
 
(a)           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Subscriber or in connection with a pledge as
contemplated in Section 8(a)(ii), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Subscriber under this Agreement.
 
(b)           The Subscribers agree to the imprinting, so long as is required by
this Section 8(a), of a legend on any of the Securities in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


 
 
13

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Subscriber may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
1933 Act and who agrees to be bound by the provisions of this Agreement and, if
required under the terms of such arrangement, such Subscriber may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Subscriber’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.
 
(c)           Certificates evidencing the Common Shares and Warrant Shares shall
not contain any legend (including the legend set forth in Section 8(a)(ii)
hereof), (A) following any sale of such Common Shares or Warrant Shares pursuant
to Rule 144, or (B) if such Common Shares or Warrant Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Shares and Warrant Shares and without volume or manner-of-sale restrictions, or
(C) following any sale of such Common Shares or Warrant Shares, pursuant to the
plan of distribution in an effective registration statement (in compliance with
any prospectus delivery requirements), or (D) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) (the
“Removal Date”).  The Company shall cause its counsel to issue a legal opinion
to the Transfer Agent promptly after the Removal Date if required by the
Transfer Agent to effect the removal of the legend hereunder as permitted by
applicable law then in effect.  The Company agrees that following the Removal
Date, it will, no later than five (5) trading days following the delivery by a
Subscriber to the Company or the Transfer Agent of a certificate representing
Common Shares or Warrant Shares, as the case may be, issued with a restrictive
legend, together with any reasonable certifications requested by the Company,
the Company’s counsel or the Transfer Agent (such fifth (5th) trading day, the
“Legend Removal Date”), deliver or cause to be delivered to such Subscriber a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 8. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Subscriber by
crediting the account of the Subscriber’s prime broker with the Depository Trust
Company System as directed by such Subscriber if the Transfer Agent is then a
participant in such system and either (i) there is an effective registration
statement permitting the resale of such Securities by the Subscriber (and the
Subscriber provides the Company or the Company’s counsel with any requested
certifications with respect to future sales of such Securities) or (ii) the
shares are eligible for resale by the Subscriber without volume limitations and
may be sold without the requirement for the Company to be in compliance with
Rule 144(c)(1) of the 1933 Act.
 
(d)           In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber unlegended Common Shares or Warrant as
required pursuant to this Agreement and after the Legend Removal Date such
Subscriber, or a broker on such Subscriber’s behalf, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Subscriber of the Common Shares or Warrant Shares
that such Subscriber was entitled to receive from the Company (a “Buy-In”), then
the Company shall promptly pay in cash to such Subscriber (in addition to any
remedies available to or elected by such Subscriber) the amount by which (A)
such Subscriber’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased exceeds (B) the aggregate purchase
price of the Common Shares or Warrant Shares delivered to the Company for
reissuance as unlegended shares (which amount shall be paid as liquidated
damages and not as a penalty). For example, if a Subscriber purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to Common Shares or Warrant Shares delivered to the Company for
reissuance as unlegended shares having an aggregate purchase price of $10,000,
the Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In. For purposes of this
Agreement, the “purchase price” of a (A) Common Share shall be the Per Unit
Purchase Price and (B) Warrant Share shall be the Purchase Price (as defined in
the Warrants).
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           In addition to such Subscriber’s other available remedies, the
Company shall pay to such Subscriber, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Common Shares or Warrant Shares (based on
the purchase price of such Common Shares and Warrant Shares) delivered for
removal of the restrictive legend and subject to Section 8(a)(iii), $10 per
trading day (increasing to $20 per trading day five (5) trading days after such
damages have begun to accrue) for each trading day after the fifth (5th) trading
day following the Legend Removal Date until such certificate is delivered
without a legend. Nothing herein shall limit such Subscriber’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and such Subscriber
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(b)           Furnishing of Information; Public Information.
 
(a)           Until the earlier of the time that (A) no Subscriber owns any
Securities, or (B) five (5) years after the Closing Date (such earliest
occurrence, the “End Date”), the Company covenants to file all periodic reports
with the Commission pursuant to Section 15(d) of the 1934 Act or alternatively,
if registered under Section 12(b) or 12(g) of the 1934 Act, maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the 1934 Act
and to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the 1934 Act even if the Company is not then subject
to the reporting requirements of the 1934 Act.
 
(b)           At any time during the period commencing from the date that is 6
months after the date hereof and ending on the earlier of (A) 36 months after
the Closing Date or (B) the End Date, if the Company shall fail for any reason
to satisfy the current public information requirement under Rule 144(c) (a
“Public Information Failure”) then, in addition to such Subscriber’s other
available remedies, the Company shall pay to a Subscriber, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the Securities, an amount in cash equal to two
percent (2.0%) of the pro-rata portion of such Subscriber’s Purchase Price of
unsold Shares and Warrants on the day of a Public Information Failure and on
every thirtieth (30th) day (prorated for periods totaling less than thirty days)
thereafter until the earlier of (A) the date such Public Information Failure is
cured and (B) such time that such public information is no longer required for
the Subscribers to transfer the Common Shares and Warrant Shares pursuant to
Rule 144.  The payments to which a Subscriber shall be entitled pursuant to this
Section 8(b)(ii) are referred to herein as “Public Information Failure
Payments”.  Public Information Failure Payments shall be paid on the earlier of
(Y) the last day of the calendar month during which such Public Information
Failure Payments are incurred, and (Z) the third (3rd) business day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  Nothing herein shall limit such Subscriber’s right to pursue actual
damages for the Public Information Failure, and such Subscriber shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
Notwithstanding anything herein to the contrary, the maximum payment hereunder
shall not exceed twelve (12%) percent of such Subscriber’s Purchase Price.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Stop Orders.  From the date of this Agreement until the End Date,
the Company will (i) provide notice to the Subscribers within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose and (ii) will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and if notice of
such instruction is contemporaneously provided to the Subscribers.
 
(d)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Common Shares and Warrant Shares upon each national
securities exchange, or automated quotation system upon which the Common Stock
is quoted or listed and upon which such Warrant Shares are or become eligible
for quotation or listing (subject to official notice of issuance).  From the
date of this Agreement until the End Date, the Company will maintain the
quotation or listing of the Common Stock on the NYSE AMEX, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, New
York Stock Exchange, OTCBB, or the OTCQB (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock is referred
to as the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable, and will provide the Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement and the Closing Date, the OTCBB is the Principal Market.
 
(e)           Market Regulations. If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.
 
(f)           Use of Proceeds.  The proceeds of the Offering will be employed by
the Company substantially for general working capital.  The Purchase Price may
not and will not be used for accrued and unpaid officer and director salaries,
payment of financing related debt, redemption of outstanding notes or equity
instruments of the Company nor non-trade obligations outstanding on the Closing
Date.
 
(g)           Reservation. Prior to the Closing, the Company undertakes to
reserve on behalf of the Subscribers from its authorized but unissued Common
Stock, a number of shares of Common Stock equal to 100% of the number of Warrant
Shares issuable under the Warrants, as such amount may be adjusted as provided
therein (the “Required Reservation”). If at any time while the Warrants are
outstanding the Company has insufficient Common Stock reserved on behalf of the
Subscribers in an amount less than 100% of the amount necessary for full
exercise of the outstanding Warrants, the Company will take all action necessary
to increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than twenty (20) business days after the first day the
Company has less than the Required Reservation. The Company agrees to provide
notice to the Subscribers not later than three (3) business days after the date
the Company has less than the Required Reservation reserved on behalf of the
Subscriber.
 
 
16

--------------------------------------------------------------------------------

 
 
(h)           DTC Program.  From the date of this Agreement until the End Date,
the Company will employ as the transfer agent for the Common Stock a participant
in the Depository Trust Company Automated Securities Transfer Program.
 
(i)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(j)           Confidentiality/Public Announcement.  From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K or a registration statement or statements
regarding the Subscribers’ Securities or in correspondence with the Commission
regarding same, it will not disclose publicly or privately the identity of the
Subscribers unless expressly agreed to in writing by the Subscribers or only to
the extent required by law and then only upon not less than two (2) days prior
notice to the Subscribers unless such prior notice would violate any
confidentiality restrictions or practices of a government or regulatory agency
or authority under which such request was made, or such disclosure as is
reasonably required in connection with the responsibilities or obligations of
Company with respect to the Securities. Not later than four (4) business days
after the Closing Date, the Company will file a Form 8-K describing the Offering
as required by the 1934 Act.  The Form 8-K will disclose the amount of Common
Stock outstanding immediately after Closing.  Upon  delivery by the Company to
the Subscribers after the Closing Date of any notice or information, in writing,
electronically or otherwise, and while a Common Share, Warrant or Warrant Share
is held by any Subscriber, unless the Company has in good faith determined that
the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries, the Company shall
within four (4) business days after any such delivery publicly disclose
such  material,  nonpublic  information on a Report on Form 8-K. In the event
that the Company believes that a notice or communication to a Subscriber
contains material, nonpublic information relating to the Company or its
Subsidiaries, except as required to be delivered in connection with this
Agreement, the Company shall so indicate to the Subscribers prior to delivery of
such notice or information. Each Subscriber will be granted two business days to
notify the Company that such Subscriber elects not to receive such information.
In the case that a Subscriber elects not to receive such information, the
Company will not deliver such information to such Subscriber. In the absence of
any such Company indication, the Subscribers shall be allowed to presume that
all matters relating to such notice and information do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
(k)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 8(j) above,
neither it nor any other Person acting on its behalf will at any time provide
any Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing (including any
email or other electronic format) to accept such information as described in
Section 8(j) above. The Company understands and confirms that the Subscribers
shall be relying on the foregoing representations in effecting transactions in
securities of the Company. The Company agrees that any information known to any
Subscriber not already made public by the Company may be made public and
disclosed by such Subscriber.
 
(l)           Governmental Authorities.  From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets known to the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
(m)           Notices.  For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
(n)           D&O Insurance.  For so long as the Subscribers hold any
Securities, the Company will maintain directors and officers insurance for its
Board of Directors.
 
(o)           Offering Restrictions.   For so long as any of the Securities are
outstanding, the Company will not, without the consent of the Subscribers, enter
into any Equity Line of Credit or similar agreement, nor issue nor agree to
issue any common stock, floating or Variable Priced Equity Linked Instruments
nor any of the foregoing or equity with price reset rights at an effective per
share purchase price of less than $0.50 (subject to adjustment for stock splits,
distributions, dividends, recapitalizations and the like) (collectively, the
“Variable Rate Restrictions”).   For purposes hereof, “Equity Line of Credit”
shall include any transaction involving a written agreement between the Company
and an investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions). Additionally, for so long as any of the Securities are outstanding,
except for the Exempt Issuance as defined in Section 10(a) below, the Company
will not enter into an agreement to issue nor issue any equity, convertible debt
or other securities convertible into Common Stock or equity of the Company at an
effective price per share or conversion or exercise price per share which shall
be less than $0.50 per share (subject to adjustment for stock splits,
distributions, dividends, recapitalizations and the like), without the prior
written consent of the Subscriber.  For purposes of determining the total
consideration for a convertible instrument (including a right to purchase equity
of the Company) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual cash amount received by the
Company in consideration of the original issuance of such convertible
instrument. For the duration of the restrictions set forth in this Section 8(o),
the Company will not issue any Common Stock or right to purchase any Common
Stock which carries with it, directly or indirectly, a further right to purchase
Common Stock at a ratio more beneficial to the purchaser of such security then
granted to the Subscriber hereunder i.e. the right to purchase more than one
share of Common Stock for each three shares of Common Stock actually purchased.
 
 
18

--------------------------------------------------------------------------------

 
 
9.           Covenants of the Company and the Subscribers Regarding
Indemnification. Subject to the provisions of this Section 9, the Company will
indemnify and hold each Subscriber and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Subscriber
(within the meaning of Section 15 of the 1933 Act and Section 20 of the 1934
Act), and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Subscriber Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Subscriber
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Subscriber Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Subscriber Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Subscriber Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Subscriber
Party may have with any such stockholder or any violations by such Subscriber
Party of state or federal securities laws or any conduct by such Subscriber
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Subscriber Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Subscriber Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Subscriber Party.  Any Subscriber Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Subscriber Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such Subscriber Party’s counsel, a material conflict on
any material issue between the position of the Company and the position of such
Subscriber Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Subscriber Party under this Agreement (y) for
any settlement by a Subscriber Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Subscriber Party’s breach of any of the
representations, warranties, covenants or agreements made by such Subscriber
Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 9 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred.  The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Subscriber Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
 
19

--------------------------------------------------------------------------------

 
 
10.           (a)           Right of Participation.  Until twelve (12) months
following the Closing Date, the Subscribers hereunder shall be given not less
than fifteen (15) days prior written notice of any proposed sale by the Company
of its Common stock or other securities or equity linked debt obligations
(“Other Offering”), except in connection with any Exempt Issuance (as defined
below).  If Subscribers elect to exercise their rights pursuant to this Section
10(a), the Subscribers shall have the right during the fifteen (15) days
following receipt of the notice, to purchase in the aggregate up to all of such
offered common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale, relative to each other in proportion
to the amount of Common Shares issued to them on Closing Date.  Subscribers who
participate in such Other Offering shall be entitled at their option to
purchase, in proportion to each other, the amount of such Other Offering that
could have been purchased by Subscribers who do not exercise their rights
hereunder until up to the entire Other Offering is purchased by Subscribers.  In
the event such terms and conditions are modified during the notice period,
Subscribers shall be given prompt notice of such modification and shall have the
right during the fifteen (15) days following the notice of modification to
exercise such right. “Exempt Issuance” means (i) Company securities issued or
issuable upon a stock split, stock dividend, or any subdivision of Company
securities, (ii) Company securities issued or issuable as full or partial
consideration in connection with a strategic merger, acquisition, exchange,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iv) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the members of the
board of directors of the Company or in existence as such plans are constituted
on the date of this Agreement and are described on Schedule 10(a), and (v)
securities issued or issuable upon the exercise or exchange of or conversion of
any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of the Closing Date on the terms
disclosed in the Reports and which securities are also described on Schedule
10(a).
 
(b)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 10(a) would or could result in the issuance of an
amount of Common Stock of the Company that would exceed the maximum amount that
may be issued to a Subscriber calculated in the manner described in Section 9 of
the Warrant, then the issuance of such additional shares of Common Stock to such
Subscriber (but not the payment to the Company of the purchase price for the
common stock or other securities or equity linked debt obligations sold in the
Other Offering) will be deferred in whole or in part until such time as such
Subscriber is able to beneficially own such Common Stock without exceeding the
applicable maximum amount calculated in the manner described in Section 9 of the
Warrant and such Subscriber notifies the Company accordingly.
 
11.           Registration Rights.
 
(a)           Demand Registration Rights.  On one occasion, commencing thirty
(30) days after the Closing Date, but not later than two years after the Closing
Date, upon a written request therefor from any record holder or holders of more
than 50% of the Common Shares issued and outstanding Warrant Shares, the Company
shall prepare and not later than sixty (60) days after such request (“Filing
Date”) file with the Commission a registration statement under the 1933 Act
registering the Common Shares and Warrants which are the subject of such
request, subject to applicable Commission rules and regulations, for
unrestricted public resale by the holder thereof.  “Registrable Securities”
shall mean 100% of the Common Shares and all of the Warrant Shares.  Upon the
receipt of such request, the Company shall promptly give written notice to all
other record holders of the Common Shares and Warrant Shares that such
registration statement is to be filed and shall include in such registration
statement Common Shares and Warrant Shares for which it has received written
requests within ten days after the Company gives such written notice.  Such
other requesting record holders shall be deemed to have exercised their demand
registration right under this Section 11(a).
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           Piggy-Back Registrations.  Until 180 days after the Closing Date,
if there is not an effective registration statement covering all of the Common
Shares and Warrant Shares and the Company determines to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the 1933 Act of any of its equity
securities, but excluding Forms S-4 or S-8 and similar forms which do not permit
such registration, then the Company shall send to each Subscriber not then
eligible to sell all of their Common Shares and Warrant Shares under rule
144(b)(1)(i) written notice of such determination and, if within fifteen
calendar days after receipt of such notice, any such holder shall so request in
writing, the Company shall include in such registration statement all or any
part of the Common Shares and Warrant Shares such Subscriber requests to be
registered, subject to any cutbacks in  accordance with guidance provided by the
Securities and Exchange Commission (including, but not limited to, Rule
415).  Notwithstanding the foregoing, in the event that, in connection with any
underwritten or registered direct public offering, the managing underwriter(s)
or lead placement agent thereof, as the case may be, shall impose a limitation
on the number of shares of Common Stock which may be included in a registration
statement because, in such underwriter(s)’ or placement agent’s judgment,
marketing or other factors dictate such limitation is necessary to facilitate
public distribution, then the Company shall be obligated to include in such
registration statement only such limited portion of the Common Shares and
Warrant Shares with respect to which a Subscriber has requested inclusion
hereunder as the underwriter or placement agent shall permit; provided, however,
that (i) the Company shall not exclude any Common Shares and Warrant Shares
unless the Company has first excluded all securities outstanding prior to the
date of this Agreement, the holders of which are not contractually entitled
prior to the Closing Date to inclusion of such securities in such registration
statement or are not contractually entitled to pro rata inclusion with the
Common Shares and Warrant Shares and (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Common Shares and Warrant Shares shall
be made pro rata among the Subscribers seeking to include Common Shares and
Warrant Shares and the holders of other securities having the contractual right
to inclusion of their securities in such registration statement in proportion to
the number of Common Shares and Warrant Shares or other securities, as
applicable, sought to be included by each such Subscriber or other holder.  The
obligations of the Company under this Section may be waived by any holder of any
of the Securities entitled to registration rights under this Section 11.1. The
holders whose Common Shares and Warrant Shares are included or required to be
included in such registration statement are granted the same rights, benefits,
liquidated or other damages and indemnification granted to other holders of
securities included in such registration statement.  In no event shall the
liability of any holder of Securities or permitted successor in connection with
any Common Shares and Warrant Shares included in any such registration statement
be greater in amount than the dollar amount of the net proceeds actually
received by such Subscriber upon the sale of the Common Shares and Warrant
Shares sold pursuant to such registration or such lesser amount in proportion to
all other holders of Securities included in such registration statement. All
expenses incurred by the Company in complying with Section 11, including,
without limitation, all registration and filing fees, printing expenses (if
required), fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including reasonable counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the NASD, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of registrable securities are called "Selling
Expenses."  The Company will pay all Registration Expenses in connection with
the registration statement under Section 11.  Selling Expenses in connection
with each registration statement under Section 11 shall be borne by the holder
and will be apportioned among such holders in proportion to the number of shares
included therein for a holder relative to all the Securities included therein
for all selling holders, or as all holders may agree.
 
(c)           For purposes of Sections 11(a) and (b), Registrable Securities
shall not include Securities which are (A) registered for resale in an effective
registration statement, (B) included for registration in a pending registration
statement, (C) which have been issued without further transfer restrictions
after a sale or transfer pursuant to Rule 144 under the 1933 Act or (D) which
may be resold under Rule 144 without volume limitations.  The amount of Warrant
Shares included in Registrable Securities shall be the amount of Warrant Shares
issuable upon cash (not cashless) exercise.  For the avoidance of doubt, nothing
in Section 11(c)(D) shall be construed as limiting in any way the Rule 144
“tacking” rules that relate to cashless exercise of warrants.
 
 
21

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (A) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (B) on the third (3rd) business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur. The addresses
for such communications shall be: (1) if to the Company, to: MEDL Mobile
Holdings, Inc., 18475 Bandilier Circle, Fountain Valley, CA 92708, Attn: Andrew
Maltin, Chief Executive Officer, facsimile: (310) 943 3207, with a copy to:
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006, Attn: Harvey J. Kesner, Esq., facsimile: (212) 930-9725, and (2) if to
the Subscribers, to: the addresses and fax numbers indicated on the signature
pages hereto, with an additional copy by fax only to: Grushko & Mittman, P.C.,
515 Rockaway Avenue, Valley Stream, New York 11581, facsimile: (212) 697-3575.
 
(b)           Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. All exhibits and schedules attached
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Subscriber
(other than by merger). Any Subscriber may assign any or all of its rights under
this Agreement to any Person to whom such Subscriber assigns or transfers any
Securities, provided that the Company is provided prompt written notice of such
assignment and, unless such assignment or transfer occurs after the legend set
forth in Section 8(a)(ii) has been or may be removed or in connection with which
the Securities will be issued or reissued without such legend, such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Subscribers.”
 
(c)           Amendments; Waivers. Except as otherwise set forth herein, no
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, by the Company and the Subscribers
holding at least fifty-one percent (51%) in interest of the Common Shares then
outstanding; provided that none of the Closing conditions in Section 2 that need
to be satisfied by the Company nor any accrued interest or damages due a
Subscriber hereunder may be waived, modified, supplemented or amended as against
any one Subscriber without the prior written consent of such Subscriber; and
provided, further that all waivers, modifications, supplements or amendments
effected by less than all Subscribers impact all Subscribers in the same
fashion. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(e)           Law Governing this Agreement; Consent to Jurisdiction. This
Agreement and the other Transaction Documents shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought concerning the transactions
contemplated by this Agreement and the other Transaction Documents shall brought
in the state courts or federal courts located in New York County, New York. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted in compliance with this Section 12(e) and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Agreement agree, with
respect to the Transaction Documents, to submit to the in personam jurisdiction
of such courts and hereby irrevocably waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs.
 
(f)           Specific Enforcement. The Company and the Subscribers acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
(g)           Calendar Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours. Time periods shall be determined as if
the relevant action, calculation or time period were occurring in New York City.
Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(h)           Captions: Certain Definitions. The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.
 
(i)           Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(j)           Successor Laws. References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to such laws, rules,
regulations and forms. A successor rule to Rule 144(b)(1)(i) shall include any
rule effective after the Closing Date that would be available to a non-Affiliate
of the Company for the sale of Common Stock not subject to volume restrictions
and after a six month holding period.
 
 
23

--------------------------------------------------------------------------------

 
 
(k)           Damages. In the event a Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages. In the event a Subscriber is granted rights under different sections of
the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, such Subscriber is granted the right in such Subscriber’s absolute
discretion to proceed under such section as such Subscriber elects.
 
(l)           Independent Nature of Subscribers. The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
each Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because the Company was required or
requested to do so by the Subscribers. The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
thereby.
 
(m)           Equal Treatment. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.
 
(n)           Equitable Adjustment.  Warrant exercise prices, amount of Warrant
Shares, trading volume amounts, Per Unit Purchase Prices, price/volume amounts
and similar figures in the Transaction Documents shall be equitably adjusted to
offset the effect of stock splits, similar events and as otherwise described in
this Agreement and Warrants.
 
(o)           Certain Fees.
 
(a)         No brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Subscribers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 12(o)
that may be due in connection with the transactions contemplated by the
Transaction Documents other than as a result of an agreement or other
arrangement entered into by a Subscriber with a third party broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to such Subscriber’s activities in connection with the
transactions contemplated by the Transaction Documents.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)         The Company shall pay to Grushko & Mittman, P.C. (“Grushko”) at the
Closing out of funds deposited pursuant to the Escrow Agreement, by wire
transfer of immediately available funds to an account designated by Grushko in
writing prior to the Closing, the amount set forth on Schedule 12(o) as
reimbursement for legal fees and expenses rendered to Subscribers in connection
with the transactions described in the Transaction Documents.
 
[Signature Pages Follow]
 


 
 
25

--------------------------------------------------------------------------------

 
 
COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


MEDL MOBILE HOLDINGS, INC.




By: _____________________________________
       Name: Andrew Maltin
       Title: Chief Executive Officer
 
 
26

--------------------------------------------------------------------------------

 

 
SUBSCRIBER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned together with the
completed Investor Questionnaire, whereupon this Agreement shall become a
binding agreement between us. Your signature below also constitutes your
signature to the Investor Questionnaire you have delivered to the Company as of
the date indicated below.


Name of Subscriber:
 
Signature of Authorized Signatory of Subscriber:
 
Name of Authorized Signatory:
 
Title of Authorized Signatory:
 


Subscriber Address for Notices:
 
 
 
Facsimile:
 
Subscriber’s Social Security Number or
Tax Identification Number (as applicable):


Purchase Price:


Common Shares to be purchased:


Number of Warrant Shares to be represented
By Warrant:
 
 
 

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS
 

   
SCHEDULES
   
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Capitalization
   
Schedule 5(p)
No Undisclosed Liabilities
   
Schedule 5(u)
Reporting Company/Shell Company
   
Schedule 5(w)
Transfer Agent
   
Schedule 10(a)
Exempt Issuance
   
Schedule 12(o)
Broker and Legal Fees
   
EXHIBITS
   
Exhibit A
Form of Warrant
   
Exhibit B
Escrow Agreement
   
Exhibit C
Form of Legal Opinion
   
Exhibit D
Form of Investor Questionnaire

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(a)


SUBSIDIARIES




MELD Mobile, Inc. and Inedible Software LLC are Subsidiaries of the Company.


The Company owns all the equity of the Subsidiaries.


The Company was previously named Resume in Minutes, Inc.




 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5(d)
 
CAPITALIZATION
 


 
Immediately prior to the Closing (and not giving effect to the sale of the
Securities), (A) the Company has authorized 500,000,000 shares of  common stock,
par value $0.001 per share (the “Common Stock”) of which 40,509,209 shares of
Common Stock are outstanding; (B) the Company has authorized 10,000,000 shares
of preferred stock, par value $0.001 per share, none of which are outstanding,
and (C) the Company has reserved 6,000,000 shares of Common Stock for future
issuance under the Company’s 2011 Equity Incentive Plan of which 5,302,000
options have been issued.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(p)
 
NO UNDISCLOSED LIABILITIES


Based on the books and records of the Company available at the date hereof and
at Closing, the Company incurred a loss of approximately $1,269,000 for the
fourth quarter ended December 31, 2011. This includes a non-cash option expense
amortization in the amount for $473,000. Of this option expense amount, $403,000
relates to the third quarter of 2011. The Company previously reported a third
quarter 2011 loss of $276,000.  If the options expense amount had been included
in the third quarter, the third quarter loss would have been $679,000 and the
fourth quarter loss would have been reduced to $866,000. This fourth quarter
loss also included a non-cash charge for bad debt expense for $117,000. Cash on
hand at December 31, 2011 was $1,075,000 compared to $1,757,000 at September 30,
2011. The cash used during the fourth quarter of 2011 was used in operations and
expansion of the Company's staffing in development, sales and marketing, and
costs related for public company expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(u)
 
REPORTING COMPANY/SHELL COMPANY




Prior to the consummation of the share exchange as reported in the Company’s
Current Report on Form 8-K filed with the SEC on June 30, 2011, the Company was
a shell corporation as that term is defined in Rule 405 of the Securities Act of
1933, as amended and Rule 12b-2 of the Securities and Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5(w)
 
TRANSFER AGENT




Island Stock Transfer
15500 Roosevelt Boulevard, Suite 301
Clearwater, Fl. 33760
Tel. No: 727 289 0010
Fax: 727 289 0069
Contact: Olessia Kritskaia


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 10(a)
 
EXEMPT ISSUANCE




Section 10(a)(iv)


MEDL Mobile Holdings, Inc. 2011 Equity Incentive Plan as such plan is set forth
as an exhibit to the Company’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on June 30, 2012.


Section 10(a)(v)
 
Immediately before the Closing Date, there are options exercisable for an
aggregate of 5,302,000 shares of Common Stock under the Company’s 2011 Equity
Incentive Plan outstanding.


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 12(o)
 
BROKER AND LEGAL FEES




Fee Schedule for Grushko & Mittman, P.C.


$15,000
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF WARRANT
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B


FORM OF ESCROW AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C


FORM OF LEGAL OPINION




1.
The Corporation is a corporation validly existing and is a corporation in good
standing under the laws of State of Nevada.



2.
The Corporation has the corporate power and authority to execute, deliver and
perform its obligations under the Operative Documents.



3.
Each of the Operative Documents has been duly authorized, executed and delivered
by the Corporation.



4.
Each of the Operative Documents constitutes a legal, valid and binding
obligation of the Corporation, enforceable against the Corporation in accordance
with its terms.



5.
The execution and delivery by the Corporation of the Operative Documents to
which it is a party, and the performance by the Corporation of its obligations
thereunder, will not contravene the Articles of Incorporation or the Bylaws.



6.
The Common Shares to be issued pursuant to the Purchase Agreement have been duly
authorized for issuance and, when issued in accordance with the terms of the
Purchase Agreement, will be validly issued, fully paid and nonassessable.



7.
Assuming the accuracy of the representations and warranties and compliance with
the agreements and covenants by the Investors contained in the Purchase
Agreement, it is not necessary, in connection with the offer, sale and delivery
of the Common Shares and Warrants to the Investors under the Purchase Agreement,
to register the Common Shares or Warrants under Section 5 of the Securities Act.



8.
The Common Stock that is issued upon exercise of any Warrant, when issued in
accordance with the terms of the Warrant and all applicable laws and
regulations, will be validly issued, fully paid and nonassessable.



9.
The Company has either obtained the approval of the transactions described in
the Transaction Documents from its Principal Market, if applicable, and
shareholders, or no such approval is required.



10.
The Company and its Board of Directors have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Articles of
Incorporation (or similar charter documents) or the laws of its jurisdiction of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling its obligations or exercising its
rights under the Documents, including without limitation as a result of the
Company’s issuance of the Common Shares, Warrants, and Warrant Shares and the
Subscribers’ ownership of the Common Shares, Warrants, and Warrant Shares.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF INVESTOR QUESTIONNAIRE
 
To:
MEDL Mobile Holdings, Inc. (the “Company”)

18475 Bandilier Circle
Fountain Valley, CA 92708


The information in this Accredited Investor Questionnaire (this “Questionnaire”)
is being furnished to allow the Company to confirm that the undersigned is an
“accredited investor,” as defined in Rule 501(a) of the Securities Act of 1933,
as amended (the “Securities Act”).


By signing the Securities Purchase Agreement to which this Questionnaire is
attached, you will be authorizing the Company to provide a completed copy of
this Questionnaire to such parties as the Company deems appropriate in order to
ensure that the offer and sale of the Company’s securities will not result in a
violation of the Securities Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all questions and complete this
Questionnaire in full.


I.           The undersigned hereby represents that he, she or it is (please
initial each category applicable to you in the space provided):


 
_____
(1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;



 
_____
(2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended;



 
_____
(3)
An insurance company as defined in Section 2(13) of the Securities Act;



 
_____
(4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;



 
_____
(5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



 
_____
(6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;



 
_____
(7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



 
_____
(8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
 

--------------------------------------------------------------------------------

 

 
 
_____
(9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000;



 
_____
(10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;



 
_____
(11)
A natural person whose individual net worth (total assets minus total
liabilities), or joint net worth with that person’s spouse, at the time of his
purchase exceeds $1,000,000, excluding the value of the primary residence of
such person;



 
_____
(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;



 
_____
(13)
An executive officer or director of the Company;



 
_____
(14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
below the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.





II.           Exceptions to the representations and warranties made in Section
4(e) of the Securities Purchase Agreement (if no exceptions, write “none” – if
left blank, the response will be deemed to be “none”):


 
 
Name of Subscriber:

 
Address:
 
 
Fax No.: __________________________________




___________________________________________
(Signature)


Date:__________________


 